Citation Nr: 1540670	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  07-31 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a low back disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953 and from June 1953 to February 1954.
      
This case initially came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina, and Columbia, South Carolina.  

A Board hearing was held before the undersigned Veterans Law Judge at the RO in Winston-Salem in May 2010.  A transcript of the hearing is of record.

In a May 2014 decision, the Board denied the above claims for the feet, hips, and ankles and remanded the bilateral leg disorder claim for further development.  The detailed procedural history of this appeal until that time is provided in that decision.  

The Veteran appealed the finally adjudicated portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Partial Remand filed by the parties and remanded the bilateral foot, hip, and ankle claims to the Board.  

In addition, the Agency of Original Jurisdiction granted service connection for bilateral lower extremity peripheral neuropathy associated with the service-connected coronary artery disease in a December 2014 rating decision; this represents a full grant of the benefit sought on appeal as to the bilateral leg disorder claim.  Based on the foregoing, the issues remaining in appellate status are as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the matter addressed in this decision.



FINDING OF FACT

On June 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In this case, the Veteran withdrew his appeal in a June 2015 written submission.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.



ORDER

The appeal is dismissed.



	______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


